LEASE AGREEMENT

This Lease Agreement (“Lease”) is entered into effective as of the 1st day of
August, 2005 (“Commencement Date”), by and between ALBERT A. MESSIER
(“Landlord”), and SALKELD & SONS, INC., a Delaware corporation (“Tenant”).

ARTICLE 1: LEASE OF PROPERTY

Section 1.1. Premises Leased. Landlord, in consideration of the rents,
covenants, agreements, and conditions herein set forth which Tenant hereby
agrees shall be paid, kept, and performed, does hereby lease unto Tenant, and
Tenant does hereby rent and lease from Landlord, that certain land in Kankakee
County, Illinois, particularly described in Exhibit “A” hereto (the “Land”) and
municipally numbered 1605 Commerce Drive, Bourbonnais, Illinois, together with
all of Landlord’s rights, interests, estates, and appurtenances thereto, and all
improvements thereon, including without limitation (i) the building and
improvements located upon the Land (together, the “Building”), and (ii) all
other rights, titles, interests, and estates, if any, of the Landlord in other
portions of the Land and adjacent streets and roads (all of the above are
hereinafter collectively referred to as the “Premises”).

Section 1.2. Landlord’s Construction. Landlord at Landlord’s sole cost and
expense, shall construct as part of the Premises 12,000 square feet of
additional screen print and distribution space in the Building (the “Additional
Space”). The Additional Space shall be constructed by Landlord in a good and
workmanlike fashion and completed on or before February 1, 2006. Landlord shall
be responsible for obtaining all necessary certificates of occupancy from
Governmental Authorities (defined in Section 4.1(a) below) for Tenant to occupy
the Premises and conduct its operations therein.

ARTICLE 2: TERM OF LEASE

Section 2.1. Term. Unless sooner terminated as herein provided, the initial term
of this Lease (the “Initial Term”) shall be five (5) years, commencing on the
Commencement Date. So long as Tenant is not in Default under the terms of this
Lease, Tenant shall have an option to extend the term of this Lease for six
(6) additional two (2) year terms following the Initial Term (together, the
“Extended Terms,” or separately an “Extended Term”). Tenant’s option to enter
into an Extended Term shall be exercised only by written notice from Tenant to
Landlord, given no less than sixty (60) days prior to the expiration of the
Initial Term or the then current Extended Term, as the case may be. Tenant shall
hold the Premises during any Extended Term upon the same terms, covenants and
conditions herein contained, provided that Base Rent for each Extended Term
shall be increased by two (2%) from the monthly rental in effect in the
immediately proceeding Initial Term or Extended Term, as the case may be. For
the purposes of this Lease, the “Term” shall mean the Initial Term, and any
Extended Terms.

     
ARTICLE 3:
Section 3.1.
  RENT
Base Rent.
 
   

(a) Subject to Section 3.1(b) hereof, Tenant shall pay to Landlord monthly base
rent for the Premises (the “Base Rent”) in advance on or before the first day of
each month, without demand, deduction or set off (except as otherwise provided
herein), in the amount of (i) $6,000.00 per month, prior to the Landlord’s
completion and Tenant’s occupancy of the Additional Space, and (ii) $10,500.00
per month following Landlord’s completion and Tenant’s occupancy of the
Additional Space.

(b) The first monthly installment of Base Rent shall be due on the Commencement
Date; thereafter, monthly installments of Base Rent shall be due on the first
day of each calendar month following the Commencement Date. If the Initial Term
or any Extended Term begins or ends on a day other than the first day of a
month, the Base Rent under Section 3.1(a) for such partial month shall be
prorated.

Section 3.2. Payment of Rent. All amounts required to be paid by Tenant under
the terms of this Lease, including Base Rent, are herein from time to time
collectively referred to as “Rent”. Rent shall be payable to Landlord at the
original or changed address of Landlord as set forth in Section 12.1 or to such
other persons or at such other addresses as Landlord may designate from time to
time in writing to Tenant. Rent shall be paid to Landlord by Tenant in lawful
money of United States of America without notice (except as may be expressly
provided for in this Lease) or demand.

Section 3.3. Late Payments. Tenant agrees to pay, as additional rent, interest
for each payment due hereunder that is more than five business days delinquent,
interest to accrue until the date paid at a rate of twelve percent (12%) per
annum.

     
ARTICLE 4:
Section 4.1.
  IMPOSITIONS; UTILITIES; SERVICES
Landlord Impositions and Tenant Impositions Defined.
 
   

(a) The term “Landlord Impositions” shall mean (i) any and all real property
taxes and assessments attributable to the Property during the Term, and (ii) any
income tax, capital levy, estate, succession, inheritance or transfer taxes, or
similar tax of Landlord, or any income, profits, or revenue tax, assessment, or
charge imposed upon the rent or other benefit received by Landlord under this
Lease by any municipality, county, state, the United States of America, or any
other governmental body, subdivision, agency, or authority (hereinafter all of
the foregoing governmental bodies are collectively referred to as “Governmental
Authorities”).

(b) The term “Tenant Impositions” shall mean all taxes, assessments, use and
occupancy taxes, rates and rents, excises, levies, license and permit fees, and
other charges by any public authority, attributable to (i) Tenant’s personal
property located within the Premises or any part thereof, and (ii) the rent and
income received by or for the account of Tenant from any sublessees or for any
use or occupation of the Premises.

Section 4.2. Obligation to Pay Impositions. Landlord will pay as and when the
same shall become due all Landlord Impositions for the entire Term. Tenant will
pay as and when the same shall become due all Tenant Impositions for the entire
Term. The terms of this Section 4.2 shall survive the termination of this Lease.

Section 4.3. Utilities. Tenant shall pay all charges for gas, electricity,
light, heat, air conditioning, power, telephone and other communication
services, and all other utilities and similar services rendered or supplied to
the Premises, and all water rents, sewer service charges, or other similar
charges levied or charged against, or in connection with, the Premises.

     
ARTICLE 5:
Section 5.1.
  IMPROVEMENTS
Landlord Improvements; Alterations and Additions.
 
   

(a) Tenant shall not remove any Landlord Improvements or portions of Landlord
Improvements situated upon the Land except with the prior written consent of
Landlord. As used hereafter, the term “Landlord Improvements” shall mean the
Building, structures, landscaping, or other improvements or fixtures located
upon the Land at the Commencement Date, in whole or in part, including without
limitation heating, ventilating, and air conditioning, plumbing, and electrical
systems, fixtures, and equipment; but Landlord Improvements will not include
removable trade fixtures, trade dress, equipment, furniture, and signage of
Tenant (but Landlord Improvements do include the poles or other structural
supports for signage) (herein collectively called “Tenant’s Equipment”). The
Landlord Improvements shall at all times be the property of Landlord and may not
be removed by Tenant.

(b) Tenant may, without the prior written consent of Landlord, make alterations,
additions and improvements to the Premises (including, without limitation,
interior decorating additions and erection and placement of items constituting
Tenant’s Equipment) if any such alterations, additions and improvements are made
in compliance with all applicable laws and in a good and workmanlike manner and
would not (i) materially affect the Building Structure (as hereinafter defined),
(ii) reduce the load bearing capacity of any portion of the Building (other than
by reason of the weight of the alterations, additions and improvements
themselves, as long as total capacity is not exceeded), (iii) involve slab
penetrations or curtain wall penetrations of the Building, or (iv) materially
affect the functioning of the electrical, mechanical or plumbing system of the
Building after the end of the Term (collectively, “Tenant Improvements”). As
used herein “Building Structure” shall mean the paving, sidewalks, and curbs on
the Premises, the Building’s roofs, the Building’s foundations, the structural
members of the Building’s interior and exterior walls (including any interior
columns), and the underslab and underground plumbing system of the Building. Any
Tenant Improvements that would affect (i) through (iv) shall require the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed. Upon completion of any Tenant Improvement, Tenant shall, upon
reasonable written request of Landlord, deliver to Landlord accurate,
reproducible as-built plans therefor. All work performed by Tenant in the
Premises (including that relating to the installations, repair, replacement, or
removal of any item) shall be performed in accordance with applicable law and as
to Tenant Improvements requiring Landlord’s consent with Landlord’s reasonable
specifications and requirements, and so as not to damage or alter the Building
Structure. Except as otherwise agreed in writing by Landlord and Tenant, all
Tenant Improvements shall become the property of Landlord.

(c) Tenant shall have no right, authority, or power to bind Landlord or any
interest of Landlord in the Premises for any claim for labor or for material or
for any other charge or expense incurred in construction of any Improvements or
performing any alteration, renovation, repair, refurbishment, or other work with
regard thereto, nor to render Landlord’s interest in the Premises liable for any
lien or right of lien for any labor, materials, or other charge or expense
incurred in connection therewith, and Tenant shall in no way be considered as
the agent of Landlord in the construction, erection, or operation of any such
Improvements. If any liens or claims for labor or materials supplied or claimed
to have been supplied to the Premises shall be filed, Tenant shall promptly pay
or bond such liens to Landlord’s reasonable satisfaction or otherwise obtain the
release or discharge thereof.

Section 5.2. Right to Remove. Tenant shall have the right to remove all Tenant
Equipment at any time and from time to time during the Term, provided that
Tenant promptly repairs all damage caused by such removal.

ARTICLE 6: USE, MAINTENANCE, AND REPAIRS

Section 6.1. Use. Tenant shall use the Premises for the manufacturing,
distribution, design and sale of sports equipment and sporting goods and related
parts and supplies and silk screening, embroidery and twill work on sports
equipment and sporting goods and apparel and related parts and supplies, and for
other uses ancillary and appurtenant thereto, and in accordance with all
applicable laws. Tenant shall not use or occupy, permit the Premises to be used
or occupied, nor do or permit anything to be done in or on the Premises in a
manner which would in any way make void or voidable any insurance then in force
with respect thereto, which would make it impossible to obtain the insurance
required to be furnished by Tenant hereunder, which would constitute a public or
private nuisance, or which would violate any laws, regulations, ordinances, or
requirements of any Governmental Authority having jurisdiction.

Section 6.2. Maintenance and Repairs. The Tenant shall maintain the Premises in
a clean, neat, and orderly condition at all times. Tenant shall pay for all
maintenance, replacements, alterations and repairs to the Premises, except for
repairs or replacements to the roof, heating and cooling system, foundation,
plumbing, and exterior walls which shall be the responsibility of the Landlord,
and Landlord agrees to repair and maintain the same in good repair and
condition. However, subject to the provisions of Section 7.2(b) below, if any of
such repairs or replacements to the roof, heating and cooling system,
foundation, plumbing, or exterior walls shall be made necessary by reason of
(a) the fault or negligence of the Tenant, the Tenant’s agents, invitees,
licensees, employees, or anyone claiming under the Tenant, or (b) a default in
the performance or observance of any of the terms, covenants, or conditions on
the part of the Tenant to be performed or observed in this Lease, the Tenant
shall reimburse the Landlord on demand for all costs of such repairs and
replacements plus interest at the rate of 12% per annum accruing from the date
of such demand until payment in full.

Section 6.3. Repair Obligations in Connection with Casualty and Condemnation.It
is hereby agreed by Landlord and Tenant that any repairs, maintenance or
replacements that are necessary as a result of any event of casualty or
condemnation shall be covered by the provisions of Sections 8.1 and 8.2, as
applicable, and that the provisions of such Sections shall control the
responsibilities and obligations of Landlord and Tenant with respect thereto
notwithstanding anything to the contrary set out in Sections 8.1 or 8.2 hereof.

     
ARTICLE 7:
Section 7.1.
  INSURANCE AND INDEMNITY
Insurance.
 
   

(a) From and after the Commencement Date, Tenant shall maintain commercial
general liability insurance (with contractual liability endorsement), including
personal injury and property damage in the amount of $1,000,000 per occurrence
combined single limit for personal injuries and death of persons and property
damage occurring in or about the Premises. Such policy shall (A) name Landlord
as an additional insured, (B) be on terms reasonably acceptable to Landlord,
(C) provide that such insurance may not be canceled unless 30-days’ prior
written notice is first given to Landlord, and (D) be, or certificates thereof
be, delivered to Landlord by Tenant on or before the Commencement Date and at
least 15 days before each renewal thereof (and in the event certificates are
delivered, copies of policies shall be delivered promptly upon receipt by
Tenant).

(b) From and after the Commencement Date, Landlord shall maintain fire and
extended coverage insurance covering the replacement cost of the Premises (the
“Casualty Insurance”). Such policy shall provide that such insurance may not be
canceled unless 30-days’ prior written notice is first given to Tenant. A copy
of such policies or a certificate evidencing such coverage shall be delivered to
Tenant before the Commencement Date and at least 15 days before each renewal.

Section 7.2. Indemnities.

(a) Tenant hereby indemnifies and holds Landlord harmless from and against any
and all claims brought by third parties arising from (i) any injury or property
damage to the extent caused by Tenant, its agents, employees or contractors on
or about the Premises, and (ii) any claim by any agent, contractor, employee or
invitee of Tenant or its contractors (except to the extent covered by Landlord’s
indemnity in the immediately following sentence), and from and against all
costs, reasonable attorneys’ fees, expenses and liabilities incurred in or
related to any and all such claims or any actions or proceeding brought thereon.
Landlord hereby indemnifies and holds Tenant harmless from and against any and
all claims brought by third parties arising from (i) any injury or property
damage to the extent caused by Landlord, its agents, employees or contractors on
or about the Premises, and (ii) any claim by any agent, contractor, employee or
invitee of Landlord or its contractors (except to the extent covered by Tenant’s
indemnity in the immediately preceding sentence), and from and against all
costs, reasonable attorneys’ fees, expenses and liabilities incurred in or
related to any and all such claims or any actions or proceeding brought thereon.

(b) Notwithstanding anything to the contrary contained in this Lease, whenever
(i) any loss, cost, damage or expense resulting from damage to property from
fire, explosion or any other casualty or occurrence is incurred by either of the
parties to this Lease in connection with the Premises, and (ii) such party is
then covered (or is required under this Lease to be covered) in whole or in part
by insurance with respect to such loss, cost, damage or expense, then the party
so insured hereby releases (and waives all claims against) the other party, its
employees, agents and contractors from any liability it may have on account of
such loss, cost, damage or expense and waives any right of subrogation which
might otherwise exist on account thereof. THE RELEASE AND WAIVER CONTAINED IN
THIS SECTION IS INTENDED TO EXPRESSLY RELEASE AND WAIVE THE LIABILITY OF EACH
PARTY FROM THE CONSEQUENCES OF ITS NEGLIGENT ACTS OR OMISSIONS, SUBJECT TO THE
TERMS OF THIS SECTION. The release and waiver of claims in this section shall
also operate as a waiver of subrogation from Landlord’s and Tenant’s respective
insurance carriers.

(c) The terms of this Section 7.2 shall survive the termination or expiration of
this Lease.

     
ARTICLE 8:
Section 8.1.
  CASUALTY AND CONDEMNATION
Casualty.
 
   

(a) If any portion of the Premises shall be damaged or destroyed by fire or
other casualty, then Landlord shall within twenty (20) days after such casualty
provide to Tenant a written report (“Repair Report”) prepared by a contractor or
licensed architect in Kankakee County, Illinois, reasonably acceptable to
Tenant, setting forth an estimate of the time required for the repair and
restoration as a result of such casualty, and an estimate of the cost thereof.

(b) In any of the aforesaid circumstances, Base Rent shall abate in an amount
that is fair and reasonable under the circumstances during the period and to the
extent that the Building or any portion thereof is rendered untenantable. If
neither Landlord nor Tenant elects to (or has a right to) terminate this Lease,
this Lease shall continue in full force and effect and repairs will be made in
accordance with the provisions hereinafter set forth.

(c) If the damage to the Premises is seventy-five percent (75%) or more of its
then replacement cost (above the foundation), then Landlord shall have the right
to terminate this Lease by giving Tenant written notice thereof within thirty
(30) days after such damage.

(d) If the damage to the Premises is such that more than twenty-five percent
(25%) of the Building would, pursuant to the Repair Report, be rendered actually
untenantable for more than one hundred twenty (120) days from the date of the
Repair Report, Tenant shall have the right to terminate this Lease by giving
Landlord timely written notice thereof at any time within thirty (30) days after
Landlord has delivered to Tenant the Repair Report. If Tenant elects not to
terminate the Lease, and Landlord either does not have the right to or does not
elect to terminate the Lease, then if Landlord has not completed the repair and
restoration of the affected portion of the Premises within ninety (90) days
after the date of such casualty, then Tenant shall have the right, by delivery
of timely written notice within thirty (30) days after the expiration of such
restoration period, to terminate this Lease.

(e) If either Tenant or Landlord shall elect to terminate this Lease as
permitted in this Section 8.1, then (i) such termination shall be effective
thirty (30) days after such notice is deemed received, and (ii) all Base Rent
and other sums payable by Tenant to Landlord hereunder shall be prorated and
paid up to the time of such fire or other casualty.

(f) In the event of a casualty, if neither Landlord nor Tenant elects to (or has
the right to) terminate this Lease pursuant to the express terms hereof,
Landlord shall commence and proceed with reasonable diligence to restore the
Premises with a contractor mutually agreeable to Landlord and Tenant (including
the Landlord Improvements and, to the extent Tenant makes proceeds available for
the same, the Tenant Improvements).

(g) Tenant shall not be entitled to receive any credit or payment with respect
to any portion of the insurance proceeds received by Landlord and not actually
spent upon restoration of the Premises. Other than as set forth in
Section 8.1(b), Landlord shall not be liable for any inconvenience or annoyance
to Tenant or injury to the business of Tenant resulting in any way from such
damage or the repair thereof. Upon the completion of the restoration so as to
permit occupancy as evidenced by the issuance of a certificate of occupancy or
its equivalent for the Premises by the appropriate governmental entity having
jurisdiction over the Premises for the purpose of issuing such certificate, such
restoration shall be deemed fit for occupancy by Tenant whereupon Tenant’s
obligation to pay Base Rent without any abatement shall immediately then be
reinstated and again become due and payable in accordance with the applicable
terms of the Lease.

(h) All repairs to be performed by Landlord pursuant to this Section 8.1 shall
be performed in such a manner so as not to unreasonably interfere with Tenant’s
use and occupancy of the Premises.

Section 8.2. Condemnation.

(a) If all or any portion of the Premises is taken for any public or
quasi-public use by right of eminent domain or private purchase in lieu thereof
(a “Taking”), Tenant may terminate this Lease by delivering to Landlord written
notice thereof within 30 days after the Taking, in which case Rent shall be
abated during the unexpired portion of the Term, effective on the date of such
Taking. If a Taking of the Premises occurs but the Lease does not so terminate,
the Rent payable during the unexpired portion of the Term shall be reduced to
such extent as may be fair and reasonable under the circumstances. All
compensation awarded for any Taking shall be allocated in accordance with
applicable law, provided, however, that Landlord shall have no interest in any
award made to Tenant for loss of business, goodwill, moving expenses or for the
taking of Tenant’s trade fixtures, if a separate award for such items is made to
Tenant.

(b) If this Lease is not terminated pursuant to Section 8.2(a) hereof, Landlord
will diligently repair the Premises to substantially its previous condition. If
this Lease is not terminated pursuant to Section 8.2(a) hereof and in the event
any damage caused by a Taking is not repaired within ninety (90) days after such
Taking, Tenant shall be entitled to terminate this Lease upon ten (10) days’
prior written notice to Landlord.

(c) If this Lease is terminated pursuant to this Section 8.2, Rent shall be
apportioned and paid or refunded up to the time of the Taking. All repairs to be
performed by Landlord pursuant to this Section 8.2 shall be performed in such a
manner so as not to unreasonably interfere with Tenant’s use and occupancy of
the Premises.

Section 8.3. Voluntary Dedication. Tenant shall have no right to voluntarily
devote or dedicate any portion of the Premises to public use without Landlord’s
prior written consent.

Section 8.4. Cooperation. Landlord and Tenant covenant and agree to fully
cooperate in any condemnation, eminent domain, or similar proceeding in order to
maximize the total award receivable in respect thereof.

ARTICLE 9: ASSIGNMENT AND SUBLETTING; ENCUMBRANCES

Section 9.1. Assignment and Subleases. Tenant may assign or sublease its rights
hereunder only with Landlord’s prior written approval; provided, however, that
Tenant may assign or sublease its rights hereunder to a Tenant Affiliate without
Landlord’s prior approval. For the purposes of this Lease, a “Tenant Affiliate”
shall mean any entity that is controlling, controlled by, or under common
control with, Tenant and the term “control” (and the correlative terms) shall
mean the power, whether by contract, equity ownership, or otherwise, to direct
the policies or management of an entity. Landlord’s consent shall not be
unreasonably withheld or delayed for any assignment or sublease of this Lease to
any assignee or sublessee which is reasonably capable of performing hereunder.
As used in this Lease the term “sublease” shall include any leases, licenses,
occupancy agreements, franchise or other similar rights, agreements, or
arrangements of whatever nature relating to the use or occupancy of any part of
the Premises.

Section 9.2. Encumbrances. Other than its leasehold estate, Tenant shall not
encumber any interest in the Premises. Further and without limitation upon the
foregoing, Tenant shall have the right to encumber Tenant’s Equipment or other
inventory of Tenant located on the Premises with liens for purchase money or
other uses, and Landlord agrees, at Tenant’s expense, to take such actions and
execute such documents as Tenant may reasonably request with respect to any such
leasehold deed of trust.

Section 9.3 Landlord’s Assignment. Landlord is expressly given the right to
assign all of its interest, rights, or obligations under the terms of this Lease
to any party acquiring Landlord’s underlying interest in the Premises, provided
that any such assignee expressly assume Landlord’s obligations under this Lease.

ARTICLE 10: WARRANTY OF PEACEFUL POSSESSION

Section 10.1. Warranty of Peaceful Possession. Landlord covenants that Tenant,
on paying the Base Rent and performing and observing the covenants and
agreements herein contained and provided to be performed by Tenant, shall and
may peaceably and quietly have, hold, occupy, use, and enjoy the Premises during
the Term, and may exercise all of its rights hereunder, subject only to the
provisions of this Lease, all matters of record affecting the Premises, and
applicable governmental laws, rules, and regulations; and Landlord agrees to
warrant and forever defend Tenant’s right to such occupancy, use, and enjoyment
and the title to the Premises against the claims of any and all persons
whomsoever lawfully claim the same, or any part thereof, by, through or under
Landlord, but not otherwise, subject only to provisions of this Lease, all
matters of record affecting the Premises, and all applicable governmental laws,
rules, and regulations.

ARTICLE 11: DEFAULT AND REMEDIES

Section 11.1. Default. Each of the following shall be deemed a “Default” or
“Event of Default” by Tenant hereunder and a material breach of this Lease:

(a) Whenever Tenant shall fail to pay any installment of Rent or any other sum
payable by Tenant to Landlord under this Lease on the date upon which the same
is due to be paid, and such default shall continue for five (5) business days
after Tenant shall have been given written notice specifying same.

(b) Whenever Tenant shall fail to keep, perform, or observe any of the
covenants, agreements, terms, or provisions contained in this Lease that are to
be kept or performed by Tenant other than with respect to payment of Rent or
other liquidated sums of money, and Tenant shall fail to commence and take such
steps as are necessary to remedy the same within thirty (30) days after Tenant
shall have been given a written notice specifying the same, or having so
commenced, shall thereafter fail to proceed diligently and with continuity to
remedy the same as soon as practicable;

(c) Whenever an involuntary petition shall be filed against Tenant under any
bankruptcy or insolvency law or under the reorganization provisions of any law
of like import or whenever a receiver of Tenant, or of all or substantially all
of the property of Tenant, shall be appointed without acquiescence, and such
petition or appointment is not discharged or stayed within sixty (60) days after
the happening of such event; or

(d) Whenever Tenant shall make an assignment of its property for the benefit of
creditors or shall file a voluntary petition under any bankruptcy or insolvency
law, or seek relief under any other law for the benefit of debtors.

Section 11.2. Remedies.

(a) Upon any Event of Default, Landlord may, in addition to all other rights and
remedies afforded Landlord hereunder or by law, take any of the following
actions:

(i) Terminate this Lease by giving Tenant written notice thereof, in which
event, Tenant shall pay to Landlord the sum of (1) all Rent accrued hereunder
through the date of termination, (2) all amounts due under Section 11.2(b), and
(3) an amount equal to (A) the total Rent that Tenant would have been required
to pay for the remainder of the Term (but excluding any unexercised Extension
Terms) discounted to present value at a per annum rate equal to the rate of
interest set forth for 26-week U.S. governmental bills sold at a discount from
face value in units of $10,000 to $1,000,000 as published on the date this Lease
is terminated by The Wall Street Journal, in its listing of “Money Rates” under
the heading “Treasury Bills” (or, if no such rate is published, the “Discount
Rate” as published on such date under the “Money Rate” listing), minus (B) the
then present fair rental value of the Premises for such period, similarly
discounted; or

(ii) Terminate Tenant’s right to possess the Premises without terminating this
Lease by giving written notice thereof to Tenant, in which event Tenant shall
pay to Landlord (1) all Rent and other amounts accrued hereunder to the date of
termination of possession, (2) all amounts due from time to time under
Section 11.2(b), and (3) all Rent and other sums required hereunder to be paid
by Tenant during the remainder of the Term, diminished by any net sums
thereafter received by Landlord through reletting the Premises during such
period. Landlord shall use reasonable efforts to relet the Premises on such
terms and conditions as Landlord, in its sole discretion, may determine
(including a term different than the Term, rental concessions, alterations to,
and improvement of, the Premises). Tenant shall not be entitled to the excess of
any consideration obtained by reletting over the rent due hereunder. Reentry by
Landlord in the Premises shall not affect Tenant’s obligations hereunder for the
unexpired Term; rather, Landlord may, from time to time, bring action against
Tenant to collect amounts due by Tenant, without the necessity of Landlord’s
waiting until the expiration of the Term. Unless Landlord delivers written
notice to Tenant expressly stating that it has elected to terminate this Lease,
all actions taken by Landlord to exclude or dispossess Tenant of the Premises
shall be deemed to be taken under this Section 11.2(a)(2). If Landlord elects to
proceed under this Section 11.2(a)(ii), it may at any time elect to terminate
this Lease under Section 11.2(a)(i).

Additionally, Landlord may perform Tenant’s unperformed obligations hereunder.

(b) Tenant shall pay to Landlord all reasonable costs incurred by Landlord
(including court costs and reasonable attorneys’ fees and expenses) in obtaining
possession of the Premises and removing and storing Tenant’s or any other
occupant’s property. Landlord’s acceptance of Rent following an Event of Default
shall not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term or violation
of any other term. If Landlord repossesses the Premises pursuant to the
authority herein granted, Landlord shall relinquish possession of all or any
portion of such furniture, fixtures, equipment and other property to any person
(a “Claimant”) who presents to Landlord a copy of any instrument executed by
Tenant (or any predecessor of Tenant) granting Claimant the right under various
circumstances to take possession of such property. Landlord will either
(i) escort Tenant to the Premises to retrieve any property of Tenant and/or its
employees or (ii) obtain a list from Tenant of such property of Tenant and/or
its employees, and make such property available to Tenant and/or Tenant’s
employees; however, Tenant first shall pay in cash all costs and estimated
expenses to be incurred in connection with the removal of such property and
making it available. The rights of Landlord herein stated are in addition to any
and all other rights that Landlord has or may hereafter have at law or in
equity.

(c) In the event of an Event of Default, Landlord shall use all reasonable
efforts to mitigate Tenant’s damages.

ARTICLE 12: MISCELLANEOUS

Section 12.1 Notices. Any notice provided for or permitted to be given hereunder
must be in writing and may be given by (i) depositing same in the United States
Mail, postage prepaid, registered or certified, with return receipt requested,
addressed as set forth in this Section 12.1 (which notice shall be effective
upon being deposited with the U.S. Postal Service); or (ii) delivering
(including, without limitation, by telefax) the same to the party to be
notified, which notice shall be effective upon delivery at the address of the
addressee. For purposes of notice the addresses of the parties hereto shall,
until changed, be as follows:

         
Landlord:
  Albert A. Messier

 
       
 
  1605 Commerce Drive
 
  Bourbonnais, Illinois 60914

with a copy to:
  Dennis Marek

 
  Ackman, Marek, Meyer & Boyd, Ltd.

 
  1 Dearborn Square, Suite 400
 
  Kankakee, IL 60901

 
  Facsimile: 815.933.6623

Tenant:
  Collegiate Pacific Inc.

 
       
 
  13950 Senlac
 
  Suite 100

 
  Farmers Branch, TX 75234

 
  Fax: 972.243.8316

 
  Attention: Michael J. Blumenfeld

and to:
  Vinson & Elkins LLP


3700 Trammel Crow Center

2001 Ross Avenue

Dallas, TX 75201

Fax: 214.999.7857

Attention: Alan J. Bogdanow

The parties hereto shall have the right from time to time to change their
respective addresses for purposes of notice hereunder to any other location
within the United States by giving a notice to such effect in accordance with
the provisions of this Section 12.1.

Section 12.2 Landlord Default. Landlord shall not be in default of its
obligations hereunder unless and until Landlord shall have failed to perform any
such obligations within thirty (30) days after written notice to Landlord by
Tenant, specifically describing such failure. In the event of any such Landlord
default, Tenant may pursue one or more or all of the following remedies (i) take
any reasonable action to cure Landlord’s default for the account of Landlord,
and any amount paid or expense incurred by Tenant in the performance of any such
matter for the account of Landlord shall be immediately reimbursed by Landlord
to Tenant upon Landlord’s receipt of a demand therefore, (ii) terminate this
Lease upon written notice to Landlord, or (iii) pursue all or any other remedies
that Tenant may have at law, in equity or otherwise. Pursuit of any of the
foregoing remedies shall not preclude pursuit of any of the other remedies
herein provided.

Section 12.3 Modification and Non-Waiver. No variations, modifications, or
changes herein or hereof shall be binding upon any party hereto unless set forth
in a writing executed by it or by a duly authorized officer or agent. No waiver
by either party of any breach or default of any term, condition, or provision
hereof, including without limitation the acceptance by Landlord of any Rent at
any time or in any manner other than as herein provided, shall be deemed a
waiver of any other or subsequent breaches or defaults of any kind, character,
or description under any circumstance. No waiver of any breach or default of any
term, condition, or provision hereof shall be implied from any action of any
party, and any such waiver, to be effective, shall be set out in a written
instrument signed by the waiving party.

Section 12.4 Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the State of Illinois.

Section 12.5 Number and Gender; Captions; References. Pronouns, wherever used
herein, and of whatever gender, shall include natural persons and corporations
and associations of every kind and character, and the singular shall include the
plural wherever and as often as may be appropriate. Article and section headings
in this Lease are for convenience of reference and shall not affect the
construction or interpretation of this Lease. Whenever the terms “hereof”,
“hereby”, “herein”, or words of similar import are used in this Lease they shall
be construed as referring to this Lease in its entirety rather than to a
particular section or provision, unless the context specifically indicates to
the contrary. Any reference to a particular “Article” or “Section” shall be
construed as referring to the indicated article or section of this Lease.

Section 12.6 Estoppel Certificate. Landlord and Tenant shall execute and
deliver, promptly upon any request therefor by the other party, a certificate
addressed as indicated by the requesting party and stating:

(a) whether or not this Lease is in full force and effect;

(b) whether or not this Lease has been modified or amended in any respect, and
submitting copies of such modifications or amendments;

(c) whether or not there are any existing defaults hereunder known to the party
executing the certificate, and specifying the nature thereof;

(d) whether or not any particular Article, Section, or provision of this Lease
has been complied with to the knowledge of the party executing the certificate;
and

(e) such other factual matters as may be reasonably requested.

Section 12.7 Severability. If any provision of this Lease or the application
thereof to any person or circumstance shall, at any time or to any extent, be
invalid or unenforceable, and the basis of the bargain between the parties
hereto is not destroyed or rendered ineffective thereby, the remainder of this
Lease, or the application of such provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby.

Section 12.8 Attorneys’ Fees. If litigation is ever instituted by either party
hereto to enforce, or to seek damages for the breach of, any provision hereof,
the prevailing party therein shall be promptly reimbursed by the other party for
all attorneys’ fees reasonably incurred by the prevailing party in connection
with such litigation.

Section 12.9 Surrender of Premises; Holding Over. Upon termination or the
expiration of this Lease, Tenant shall peaceably quit, deliver up, and surrender
the Premises, and, except as otherwise specifically provided in Section 8.1 or
8.2, leave the Premises in good order, repair, and condition, normal wear and
tear excepted. Upon such termination or expiration Landlord may, without further
notice, enter upon, reenter, possess, and repossess itself of the Premises by
force, summary proceedings, ejectment, or otherwise, and may dispossess and
remove Tenant from the Premises and may have, hold, and enjoy the Premises and
all rental and other income therefrom, free of any claim by Tenant with respect
thereto. Landlord shall not be deemed to have accepted a surrender of the
Premises by Tenant, or to have extended the Term, other than by execution of a
written agreement specifically so stating.

Section 12.10 Relation of Parties. It is the intention of Landlord and Tenant to
hereby create the relationship of landlord and tenant, and no other relationship
whatsoever is hereby created. Nothing in this Lease shall be construed to make
Landlord and Tenant partners or joint venturers or to render either party hereto
liable for any obligation of the other.

Section 12.11 Entireties. This Lease constitutes the entire agreement of the
parties hereto with respect to its subject matter, and all prior agreements with
respect thereto are merged herein. Any agreements entered into between Landlord
and Tenant of even date herewith are not, however, merged herein.

Section 12.12 Recordation. Landlord and Tenant will, at the request of either of
them, promptly execute an instrument in recordable form constituting a short
form of this Lease, which shall be filed for record in the appropriate public
records of Kankakee County, Illinois.

Section 12.13 Successors and Assigns.This Lease shall constitute a real right
and covenant running with the Premises, and, subject to the provisions hereof
pertaining to Tenant’s rights to assign or sublet, this Lease shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Whenever a reference is made herein to either party,
such reference shall include the party’s successors and assigns.

Section 12.14 Entry. Landlord, its agents and employees, shall have the right to
enter the Premises from time to time at reasonable times following reasonable
prior notice to Tenant to examine the Premises, to show them to prospective
purchasers and other persons, and to make such repairs, alterations,
improvements or additions as may be permitted hereunder. Base Rent shall not
abate during any such entry by Landlord, including without limitation, during
the period of any such repairs, alterations, improvements, or additions. In
addition, during any apparent emergency, Landlord, its agents and employees, may
enter the Premises forcibly at any time without liability therefor and without
in any manner affecting Tenant’s obligations under this Lease.

Section 12.15 No Third Parties Benefited. The terms and provisions of this Lease
Agreement are for the sole benefit of Landlord and Tenant, and no third party
whatsoever, is intended to benefit therefrom.

Section 12.16 Survival. Any terms and provisions of this Lease pertaining to
rights, duties, or liabilities extending beyond the expiration or termination of
this Lease shall survive the end of the Term. The obligations to pay any amounts
of money owing with respect to the Term shall survive the expiration or
termination of this Lease.

Section 12.17 Mortgages. Tenant hereby agrees that this Lease shall be subject
and subordinate to any deed of trust, mortgage or other security instrument
(each, a “Mortgage”), or any master lease or primary lease (each a “Primary
Lease”), that now or hereafter covers the Premises and to all renewals,
modifications, consolidations, replacements and extensions thereof and to each
advance made or hereafter to be made thereunder, provided the holder of such
Mortgage or the lessor under such Primary Lease (and any of their respective
successors) (collectively, “Landlord’s Mortgagee”) delivers to Tenant a
Non-disturbance Agreement in a form reasonably acceptable to the Tenant whereby
the Landlord’s Mortgagee agrees not to disturb Tenant’s possession of the
Premises so long as Tenant is not in default under this Lease and further agrees
to continue to recognize the interest of Tenant under this Lease and that this
Lease will continue with the same force and effect, without the necessity of
executing any new or amended lease, as if such holder or lessor (or its
successor) had entered into a lease on the same terms and conditions as those
contained in this Lease. In confirmation of such subordination, Tenant shall, at
Landlord’s request, execute promptly any appropriate certificate or instrument
that Landlord may request. In the event of the enforcement by the Landlord’s
Mortgagee of the remedies provided for by law or by any such Mortgage or Primary
Lease, Tenant will, upon request of any person or party succeeding to the
interest of said trustee, beneficiary or landlord as a result of such
enforcement, automatically become the tenant of, and attorn to, such successor
in interest without change in the terms or provisions of this Lease.

Section 12.18 Waiver of Landlord Lien. (a) Landlord hereby expressly waives any
statutory and/or common law landlord’s liens (as same may be enacted or may
exist from time to time) and any and all rights granted under any present or
future laws to levy or distrain for rent (whether in arrears or in advance)
against any property of Tenant at the Premises and further agrees to execute any
reasonable instruments evidencing such waiver at any time or times hereafter
upon Tenant’s request.

(b) Landlord understands that Tenant may, from time to time, grant to its lender
(“Tenant’s Lender”) security interests in Tenant’s Equipment and other personal
property and fixtures to secure loans made for the purchase of such property or
funds advanced under lines of credit, revolving loans or other credit
facilities. Landlord (1) consents to the granting of such security interests,
(2) agrees to give Tenant’s Lender written notice of any default by Tenant under
this Lease and allow Tenant’s Lender a reasonable time to cure such default (if
Tenant’s Lender so elects) before terminating this Lease or exercising any other
remedy as a result of such default by Tenant, (3) agrees to allow Tenant’s
Lender access to the Premises at all reasonable times in connection with the
exercise by Tenant’s Lender of any rights with respect to any collateral located
in the Premises, and (4) agrees to execute any instruments reasonably requested
by Tenant’s Lender to confirm the matters described above and such other matters
concerning the rights and remedies of Tenant’s Lender with respect to such
collateral.

Section 12.19 Right of First Refusal. The Landlord hereby grants to the Tenant
the right to match any bona fide offer to purchase the Premises upon the same
terms and conditions of said bona fide offer to purchase. In the event the
Landlord receives a bona fide offer to purchase the Premises that the Landlord
intends to accept, the Landlord shall notify the Tenant in writing of said offer
and its terms; thereafter, the Tenant shall have twenty-one (21) days to notify
the Landlord in writing that the Tenant will match said offer and purchase the
Premises upon such terms. If the Tenant fails to so notify the Landlord within
said twenty-one (21) days, the Landlord shall be free to proceed to sell the
Premises pursuant to said bona fide offer. Upon the request of the Tenant, the
Landlord and the Tenant agree to execute a memorandum (prepared by and at the
cost of the Tenant) evidencing this right of first refusal hereby granted to the
Tenant by the Landlord for purposes of recording (at the Tenant’s sole cost) and
memorializing the same.

EXECUTED on August 3rd, 2005, to be effective as of the Commencement Date.

         
LANDLORD:
      /s/ Albert A. Messier
 
       
 
  ALBERT A. MESSIER  

 
       
TENANT:
  SALKED & SONS, INC.,
a Delaware corporation  


 
       
 
  By:   /s/ Michael J. Blumenfeld
 
       

Name: Michael J. Blumenfeld Title: Chief Executive Officer


1

EXHIBIT A
Description of Land

All of Lot 7 in the Interstate Business Center, 1st Addition in part of the East
Half of the Northeast Quarter of Section 17, Township 31 North, Range 12 East of
the 3rd Principal Meridian, in Kankakee County, Illinois, containing
approximately 1.68 acres.

2